DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on September 20, 2022, is acknowledged. Claims 13-20 are withdrawn for being directed to nonelected inventions. The restriction requirement is deemed proper and made final. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over SE 1450978 Andersson.
Regarding claim 1, Andersson teaches a panel 1 (page 1, lines 9-10), the panel comprising: 
a panel member core 9 with a length (figures 4 and 7, in the direction into the page) and comprising a first segment 14 of thermoplastic foam extending the length and a second segment 15 of thermoplastic foam extending the length adjacent the first segment (figures 4 and 7), the first segment having a first density and the second segment having a second density, the first density being greater than the second density (page 11, line 28 – page 12, line 3); and 
a sheet 11,12 extending over the first and second segments and laminated to the panel member core (figure 7 and page 9, lines 16-19). 
The limitation “for use on a trailer” is deemed to be a statement with regard to the intended use and are not further limiting in so far as the structure of the product is concerned. “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02 Section II. Therefore, in article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In this case, the preamble requires “for use on a trailer,” where “trailer” is only the intended use and therefore is not considered a limitation.
Please note, claim 1 includes product by process language (formed by extrusion).  The discussion above tends to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the process of Andersson appears to form the same product as that of the instant invention. Applicant may provide evidence proving an unobvious difference between the products. Please note that this applies to all extrusion limitations in the remainder of the claims but will not be repeated below. 

Regarding claim 2, Andersson teaches that the panel member core is formed of a stream of thermoplastic foam with the first density and joining with a stream of thermoplastic foam with the second density to form the first and second segments, respectively (page 8, line 21 – page 9, line 7). Please note that “stream” does not require any particular form or fluidity.
Please note, claim 2 includes product by process language (extruding, extruded from an extruder and thermally welding).  The discussion above tends to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the process of Andersson appears to form the same product as that of the instant invention. Applicant may provide evidence proving an unobvious difference between the products. 

Regarding claim 3, Andersson teaches that the first stream has a first thickness and the second stream has a second thickness, wherein the first thickness is substantially equal to the second thickness (figure 7). Please note that while the figures may not be to scale, the figures provide guidance regarding the intended arrangement and structure of the product. 

Regarding claim 4, Andersson teaches that the panel member core is formed by thermoplastic foam with a first region having a first thickness and a second region having a second thickness (figure 7). 
Andersson does not explicitly teach the first thickness greater than the second thickness. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed greater thickness does not impart patentability to the claims.  
Please note, claim 4 includes product by process language (extruding from an extruder and compressing the first region to form the first and second segments).  The discussion above tends to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the process of Andersson appears to form the same product as that of the instant invention. Applicant may provide evidence proving an unobvious difference between the products.  
 
Regarding claim 5, Andersson teaches a third segment 14 extending the length, adjacent the second segment and opposite the first segment (figures 4 and 7).  

Regarding claim 6. Anderson teaches that the third segment has the first density (page 11, line 28 – page 12, line 3).
  
Regarding claim 7, Andersson teaches a fourth segment 15 extending the length, adjacent the third segment and opposite the second segment (figure 4 and 7).  

Regarding claim 8, Andersson teaches that the fourth segment has the second density (page 11, line 28 – page 12, line 3).  

Regarding claim 9, Andersson teaches a fifth segment 14 extending the length, adjacent the fourth segment and opposite the third segment (figures 4 and 7).  

Regarding claim 10, Andersson teaches that the fifth segment has the first density (page 11, line 28 – page 12, line 3).  

Regarding claim 11, Andersson teaches that the first density is in the range of about 18.7 lb/ft3 to about 50 lb/ft3 (300-800 kg/m3, page 13, lines 14-26). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 18.7-50 lb/ft3 reads on the claimed range of 14-30 lb/ft3. 

Regarding claim 12, Andersson teaches that the second density is in the range of about 3.1 lb/ft3 to about 12.5 lb/ft3 (50-200 kg/m3, page 13, lines 14-26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781